Citation Nr: 1700252	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-13 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

2.  Entitlement to service connection for tumors, claimed as cancer.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in June 2014 for further development.  

The Veteran presented testimony at a Board hearing in May 2012.  A transcript of the hearing is associated with the claims folder. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

These claims were remanded in June 2014 so that the Veteran could undergo VA examinations and so that the RO could obtain competent medical opinions.  The Veteran underwent VA examinations in July 2014; and the VA examiner submitted addendum opinions in November 2014.  The Board finds that the VA examination report and addendum opinions are inadequate.

Sleep apnea

In the June 2014 Remand, the Board noted that that the Veteran submitted an internet article (VBMS, 5/16/12) that suggests that his sleep apnea could be related to his service connected PTSD.  The July 2014 VA examiner found that it was less likely than not that the Veteran's sleep apnea was caused or aggravated by PTSD.  His rationale was that "in the medical literature, there is no evidence that PTSD causes or aggravates sleep apnea."

The Board notes that in addition to the article specifically cited by the Veteran and the Board, a simple internet search reveals numerous articles suggesting that PSTD can cause or aggravate sleep apnea: American Academy of Sleep Medicine (http://www.aasmnet.org/articles.aspx?id=5569); referencing a study from the American College of Chest Physicians (http://www.eossleep.com/2014/09/11/ptsd-how-it-relates-to-obstructive-sleep-apnea-cpap-therapy/); http://www.disabledVeterans.org/2015/05/21/new-study-links-ptsd-to-sleep-apnea/.  


Consequently, the Board finds that a new VA examination and opinion that take into account the medical literature are necessary.

Tumors claimed as cancers

The July 2014 VA found (in his November 2014 addendum) that it was less likely than not, that the Veteran's basal cell carcinomas were due to service.  His rationale was that although the Veteran claimed to have been treated for skin cancer in the past, "there was no medical evidence of such."  While there may not have been medical evidence of skin cancer in service, the Board already noted (in its June 2014 Remand) the Veteran's testimony that he was treated for peeling and cracking skin during service (Hearing Transcript, p. 4).  As the Veteran engaged in combat, the Board does not dispute his history of in-service skin symptoms.  The examiner was specifically advised that "the Veteran's testimony is deemed credible despite the lack of supporting treatment records."  

Additionally, the examiner found that it was less likely as not that the Veteran's basal cell carcinomas were due to presumed Agent Orange exposure.  The examiner's rationale was that "Basal Cell Carcinomas (sic) is not on the presumptive list of diseases caused by Agent Orange exposure."

The Board is aware that the Veteran's diagnosis is not on the presumptive list of diseases.  However, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 (West 2014) and 38 C.F.R. § 3.303(d) (2015).  

Consequently, the fact that a disease is not on the list of presumptive diseases does not disqualify a medical professional from nonetheless linking the disease to Agent Orange.  This is precisely the reason that the Board requested the opinion.  

The Board finds that a new examination and opinion are necessary.  

Skin condition

The July 2014 VA examiner found that it was less likely than not that the Veteran had a skin disability related to Agent Orange exposure.  His rationale was that "the only skin condition on the list as presumptive skin diseases caused by agent orange exposure is Chloracne."  The Veteran did no [sic] have chloracne.  

Once again, the Board notes that the fact that a disease is not on the list of presumptive diseases does not disqualify a medical professional from nonetheless linking the disease to Agent Orange.  This is precisely the reason that the Board requested the opinion.  

The Board finds that a new examination and opinion are necessary.  



Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination (by someone other than the July 2014 VA examiner) for the purpose of determining the nature and etiology and severity of the Veteran's sleep apnea, skin disability, and tumors (cancer).  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.  The examiner should include opinions regarding:

(a) whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated by his service connected PTSD (and if aggravation is found, the baseline level of disability prior to such aggravation should be indicated).  The examiner should acknowledge the internet articles cited by the Veteran (VBMS, 5/16/12) and by the Board in the body of this remand.  He/she should reconcile any discrepancies between these articles and the examiner's own opinion.  

(b) whether it is at least as likely as not that the Veteran's skin disability is due to presumed Agent Orange exposure.  The examiner should be aware that the absence of the Veteran's disability on the list of disabilities subject to presumptive service connection is not dispositive evidence weighing against the claim.  As such, it should not be used as the sole basis in support of a negative nexus opinion.  

(c)  Whether it is at least as likely as not that the Veteran's skin disability is due to the skin symptoms incurred in service.  The examiner should be aware that the Veteran's testimony regarding skin symptoms in service is deemed credible despite the lack of supporting treatment records.  

(d) whether it is at least as likely as not that the Veteran's tumors are due to presumed Agent Orange exposure.  The examiner should be aware that the absence of the Veteran's disability on the list of disabilities subject to presumptive service connection is not dispositive evidence weighing against the claim.  As such, it should not be used as the sole basis in support of a negative nexus opinion.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







